[nussbaumempagrexhibit104001.jpg]
1 Exhibit 10.44 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement")
is effective as of June 1, 2015 (the "Effective Date"), by and between FIDELITY
NATIONAL INFORMATION SERVICES, INC., a Georgia corporation (the "Company"), and
Michael Nussbaum (the "Employee"). In consideration of the mutual covenants and
agreements set forth herein, the parties agree as follows: 1. Purpose. The
purpose of this Agreement is to recognize Employee's significant contributions
to the overall financial performance and success of Company, to protect
Company's business interests through the addition of restrictive covenants, and
to provide a single, integrated document which shall provide the basis for
Employee's continued employment by Company. 2. Employment and Duties. Subject to
the terms and conditions of this Agreement, Company employs Employee to serve as
Corporate Senior Vice President and Chief Accounting Officer, or in such other
capacity as may be mutually agreed by the parties. Employee accepts such
employment and agrees to undertake and discharge the duties, functions and
responsibilities commensurate with the aforesaid position and such other duties
and responsibilities as may be prescribed from time to time by the Company.
Employee shall devote substantially all business time, attention and effort to
the performance of duties hereunder and shall not engage in any business,
profession or occupation, for compensation or otherwise without the express
written consent of the Company, other than personal, personal investment,
charitable, or civic activities or other matters that do not conflict with
Employee's duties. Employee’s office location shall be in Jacksonville, Florida
but Employee will be expected to travel to the Company’s other locations as
necessary. 3. Term. The term of this Agreement shall commence on the Effective
Date and shall continue for a period of three (3) years ending on the third
anniversary of the Effective Date or, if later, ending on the last day of any
extension made pursuant to the next sentence, subject to prior termination as
set forth in Section 8 (such term, including any extensions pursuant to the next
sentence, the "Employment Term"). The Employment Term shall be extended
automatically for one (1) additional year on the second anniversary of the
Effective Date and for an additional year each anniversary thereafter unless and
until either party gives written notice to the other not to extend the
Employment Term before such extension would be effectuated. 4. Salary. During
the Employment Term, Company shall pay Employee an annual base salary, before
deducting all applicable withholdings, of $300,000 per year, payable at the time
and in the manner dictated by Company's standard payroll policies. Such minimum
annual base salary may be periodically reviewed and increased (but not decreased
without Employee's express written consent except in the case of a salary
decrease for all executive officers of the Company) at the discretion of the
Company (such annual base salary, including any increases, the "Annual Base
Salary"). 5. Other Compensation and Fringe Benefits. In addition to any
executive bonus, pension, deferred compensation and long-term incentive plans
which Company or an affiliate of



--------------------------------------------------------------------------------



 
[nussbaumempagrexhibit104002.jpg]
2 Company may from time to time make available to Employee, Employee shall be
entitled to the following during the Employment Term: (a) an annual incentive
bonus opportunity under Company's annual incentive plan for each calendar year
included in the Employment Term, with such opportunity to be earned based upon
attainment of performance objectives established by the Company ("Annual
Bonus"). Employee's target Annual Bonus shall be no less than 50% of Employee's
then current Annual Base Salary, with a maximum of up to 2 times target
(collectively, the target and maximum Annual Bonus are referred to as the
"Annual Bonus Opportunity"). Employee's Annual Bonus Opportunity may be
periodically reviewed and increased by the Company, but may not be decreased
without Employee's express written consent. Employee’s Annual Bonus is subject
to the Company’s clawback policy, pursuant to which the Company may recoup all
or a portion of any bonus paid if, after payment, there is a finding of fraud, a
restatement of financial results, or errors or omissions discovered that call
into question the business results on which the bonus was based. If owed
pursuant to the terms of the plan, the Annual Bonus shall be paid no later than
the March 15th first following the calendar year to which the Annual Bonus
relates. Unless provided otherwise herein or the Compensation Committee of the
Company’s Board of Directors determines otherwise, no Annual Bonus shall be paid
to Employee unless Employee is employed by Company, or an affiliate thereof, on
the last day of the measurement period; (b) eligibility to participate in
Company's equity incentive plans; and (c) all other benefits and incentive
opportunities made available to executives with the same corporate title (i.e.,
Corporate Senior Vice President). 6. Compensation Policies. Company has adopted
certain compensation related policies and stock ownership guidelines that apply
to Employee. Employee acknowledges that, as a corporate officer, he is
encouraged to maintain, within a reasonable period of time, an ownership level
in Company stock of at least two (2) times his annual base salary and that
following the vesting of any restricted shares granted to him, Employee must
hold 50% of those shares for at least six (6) months. Employee further
represents that he has read and understands the Company’s policies regarding
insider trading and prohibiting the hedging and pledging of Company stock. 7.
Vacation. For and during each calendar year within the Employment Term, Employee
shall be entitled to four weeks of paid vacation annually plus recognized
Company holidays. 8. Expense Reimbursement. In addition to the compensation and
benefits provided herein, Company shall, upon receipt of appropriate
documentation, reimburse Employee each month for reasonable travel, lodging,
entertainment, promotion and other ordinary and necessary business expenses
incurred during the Employment Term to the extent such reimbursement is
permitted under Company's expense reimbursement policy.



--------------------------------------------------------------------------------



 
[nussbaumempagrexhibit104003.jpg]
3 9. Termination of Employment. Company or Employee may terminate Employee's
employment at any time and for any reason in accordance with Subsection (a)
below. The Employment Term shall be deemed to have ended on the last day of
Employee's employment. The Employment Term shall terminate automatically upon
Employee's death. (a) Notice of Termination. Any purported termination of
Employee's employment (other than by reason of death) shall be communicated by
written Notice of Termination (as defined herein) from one party to the other in
accordance with the notice provisions contained in this Agreement. For purposes
of this Agreement, a "Notice of Termination" shall mean a notice that indicates
the "Date of Termination" and, with respect to a termination due to "Cause",
"Disability" or "Good Reason", sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination. A Notice
of Termination from Company shall specify whether the termination is with or
without Cause or due to Employee's Disability. A Notice of Termination from
Employee shall specify whether the termination is with or without Good Reason.
(b) Date of Termination. For purposes of this Agreement, "Date of Termination"
shall mean the date specified in the Notice of Termination (but in no event
shall such date be earlier than the thirtieth (30th) day following the date the
Notice of Termination is given) or the date of Employee's death. If the Company
disagrees with an Employee’s designated Date of Termination, the Company shall
have the right to set an alternative earlier final Date of Termination, which,
in and of itself, shall not change the characterization of the termination
(e.g., from an Employee Termination Without Good Reason to a Company Termination
Without Cause). (c) No Waiver. The failure to set forth any fact or circumstance
in a Notice of Termination, which fact or circumstance was not known to the
party giving the Notice of Termination when the notice was given, shall not
constitute a waiver of the right to assert such fact or circumstance in an
attempt to enforce any right under or provision of this Agreement. (d) Cause.
For purposes of this Agreement, a termination for "Cause" means a termination by
Company based upon Employee's: (i) persistent failure to perform duties
consistent with a commercially reasonable standard of care (other than due to a
physical or mental impairment or due to an action or inaction directed by
Company that would otherwise constitute Good Reason); (ii) willful neglect of
duties (other than due to a physical or mental impairment or due to an action or
inaction directed by Company that would otherwise constitute Good Reason); (iii)
conviction of, or pleading nolo contendere to, criminal or other illegal
activities involving dishonesty or moral turpitude; (iv) material breach of this
Agreement; (v) material breach of the Company's business policies, accounting
practices or standards of ethics; or (vi) failure to materially cooperate with
or impeding an investigation authorized by the Board. (e) Disability. For
purposes of this Agreement, a termination based upon "Disability" means a
termination by Company based upon Employee's entitlement to long-



--------------------------------------------------------------------------------



 
[nussbaumempagrexhibit104004.jpg]
4 term disability benefits under Company's long-term disability plan or policy,
as the case may be, as in effect on the Date of Termination. (f) Good Reason.
For purposes of this Agreement, a termination for "Good Reason" means a
termination by Employee based upon the occurrence (without Employee's express
written consent) of any of the following: (i) a material change in the
geographic location of Employee's principal working location (Jacksonville, FL),
which Company has determined to be a relocation of more than thirty-five (35)
miles; (ii) a material diminution in Employee's Annual Base Salary or Annual
Bonus Opportunity; (iii) a demotion in Employee’s title to any level below
Senior Vice President; or, (iv) a material breach by Company of any of its
obligations under this Agreement. Notwithstanding the foregoing, Employee being
placed on a paid leave for up to sixty (60) days pending a determination of
whether there is a basis to terminate Employee for Cause shall not constitute
Good Reason. Employee's continued employment shall not constitute consent to, or
a waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) Employee gives Notice of Termination to
Company specifying the condition or event relied upon for such termination
within ninety (90) days of the initial existence of such event and (2) Company
fails to cure the condition or event constituting Good Reason within thirty (30)
days following receipt of Employee's Notice of Termination. 10. Obligations of
Company Upon Termination. (a) Termination by Company for a Reason Other than
Cause, Death or Disability and Termination by Employee for Good Reason. If
Employee's employment is terminated during the Employment Term by: (1) Company
for any reason other than Cause, Death or Disability; or (2) Employee for Good
Reason: (i) Company shall pay Employee the following (collectively, the "Accrued
Obligations"): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to Employee for expenses incurred prior to the Date of Termination; and (C)
no later than March 15th of the year in which the Date of Termination occurs,
any earned but unpaid Annual Bonus payments relating to the prior calendar year;
(ii) Company shall pay Employee no later than March 15th of the calendar year
following the year in which the Date of Termination occurs, a



--------------------------------------------------------------------------------



 
[nussbaumempagrexhibit104005.jpg]
5 prorated Annual Bonus based upon the actual Annual Bonus that would have been
earned by Employee for the year in which the Date of Termination occurs,
ignoring any requirement under the Annual Bonus Plan that Employee must be
employed on the payment date (using Employee's Annual Bonus Opportunity for the
prior year if no Annual Bonus Opportunity has been approved for the year in
which the Date of Termination occurs), multiplied by the percentage of the
calendar year completed before the Date of Termination; (iii) Subject to Section
26(b) hereof, the Company shall pay Employee as soon as practicable, but not
later than the sixty-fifth (65th) day after the Date of Termination, a lump-sum
payment equal to 200% of the sum of: (A) Employee's Annual Base Salary in effect
immediately prior to the Date of Termination (disregarding any reduction in
Annual Base Salary to which Employee did not expressly consent in writing); and
(B) the target Annual Bonus in the year in which the Date of Termination occurs;
(iv) All stock option, restricted stock and other equity-based incentive awards
granted by Company that were outstanding but not vested as of the Date of
Termination shall become immediately vested and/or payable, as the case may be,
unless the equity incentive awards are based upon satisfaction of performance
criteria; in which case, they will only vest pursuant to their express terms;
and, (v) As long as Employee pays the full monthly premiums for COBRA coverage,
Company shall provide Employee and, as applicable, Employee's eligible
dependents with continued medical and dental coverage, on the same basis as
provided to Company's active executives and their dependents until the earlier
of: (i) 36 months after the Date of Termination; or (ii) the date Employee is
first eligible for medical and dental coverage (without pre-existing condition
limitations) with a subsequent employer. In addition, as soon as practicable,
but not later than the sixty-fifth (65th) day after the Date of Termination,
Company shall pay Employee a lump sum cash payment equal to thirty-six monthly
medical and dental COBRA premiums based on the level of coverage in effect for
the Employee (e.g., employee only or family coverage) on the Date of
Termination. (b) Termination by Company for Cause and by Employee without Good
Reason. If Employee's employment is terminated during the Employment Term by
Company for Cause or by Employee without Good Reason, Company's only obligation
under this Agreement shall be payment of any Accrued Obligations. (c)
Termination due to Death or Disability. If Employee's employment is terminated
during the Employment Term due to death or Disability, Company shall pay
Employee (or to Employee's estate or personal representative in the case of
death), as soon as practicable, but not later than the sixty-fifth (65th) day
after the



--------------------------------------------------------------------------------



 
[nussbaumempagrexhibit104006.jpg]
6 Date of Termination: (i) any Accrued Obligations; plus (ii) a prorated Annual
Bonus based upon the target Annual Bonus Opportunity in the year in which the
Date of Termination occurred (or the prior year if no target Annual Bonus
Opportunity has yet been determined) multiplied by the percentage of the
calendar year completed before the Date of Termination; plus (iii) the unpaid
portion of the Annual Base Salary that would have been paid through the
remainder of the Employment Term; provided that the amount Annual Base Salary
due Employee following a termination for Disability shall be reduced by the
benefit due him for the remainder of the Employment Term under the supplemental
disability insurance policy provided in Section 5(b) of this Agreement. 11.
Non-Delegation of Employee's Rights. The obligations, rights and benefits of
Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer. 12.
Confidential Information. Employee will occupy a position of trust and
confidence and will have access to and learn substantial information about
Company and its affiliates and their operations that is confidential or not
generally known in the industry including, without limitation, information that
relates to purchasing, sales, customers, marketing, and the financial positions
and financing arrangements of Company and its affiliates. Employee agrees that
all such information is proprietary or confidential, or constitutes trade
secrets and is the sole property of Company and/or its affiliates, as the case
may be. Employee will keep confidential and, outside the scope of Employee's
duties and responsibilities with Company and its affiliates, will not reproduce,
copy or disclose to any other person or firm, any such information or any
documents or information relating to Company's or its affiliates' methods,
processes, customers, accounts, analyses, systems, charts, programs, procedures,
correspondence or records, or any other documents used or owned by Company or
any of its affiliates, nor will Employee advise, discuss with or in any way
assist any other person, firm or entity in obtaining or learning about any of
the items described in this section. Accordingly, during the Employment Term and
at all times thereafter Employee will not disclose, or permit or encourage
anyone else to disclose, any such information, nor will Employee utilize any
such information, either alone or with others, outside the scope of Employee's
duties and responsibilities with Company and its affiliates. 13.
Non-Competition. (a) During Employment Term. During the Employment Term Employee
will devote such business time, attention and energies reasonably necessary to
the diligent and faithful performance of the services to Company and its
affiliates, and will not engage in any way whatsoever, directly or indirectly,
in any business that is a direct competitor with Company's or its affiliates'
principal business, nor solicit customers, suppliers or employees of Company or
affiliates on behalf of, or in any other manner work for or assist any business
which is a direct competitor with Company's or its affiliates' principal
business. In addition, during the Employment Term, Employee will undertake no
planning for or organization of any business



--------------------------------------------------------------------------------



 
[nussbaumempagrexhibit104007.jpg]
7 activity competitive with the work performed as an employee of Company, and
Employee will not combine or conspire with any other employee of Company or any
other person for the purpose of organizing any such competitive business
activity. (b) After Employment Term. The parties acknowledge that Employee will
acquire substantial knowledge and information concerning the business of Company
and its affiliates as a result of employment. The parties further acknowledge
that the scope of business in which Company and its affiliates are engaged as of
the Effective Date is national and very competitive and one in which few
companies can successfully compete. Competition by Employee in that business
after the Employment Term would severely injure Company and its affiliates.
Accordingly, for a period of one (1) year after Employee's employment terminates
for any reason whatsoever, Employee agrees: (1) not to become an employee,
consultant, advisor, principal, partner or substantial shareholder of any firm
or business that directly competes with Company or its affiliates in their
principal products and markets; and (2), on behalf of any such competitive firm
or business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of Company or an affiliate. 14. Return of
Company Documents. Upon termination of the Employment Term, Employee shall
return immediately to Company all records and documents of or pertaining to
Company or its affiliates and shall not make or retain any copy or extract of
any such record or document, or any other property of Company or its affiliates.
15. Improvements and Inventions. Any and all improvements or inventions that
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of Company and its affiliates and not produced within
the scope of Employee's employment hereunder, shall be the sole and exclusive
property of Company. Employee shall, whenever requested by Company, execute and
deliver any and all documents that Company deems appropriate in order to apply
for and obtain patents or copyrights in improvements or inventions or in order
to assign and/or convey to Company the sole and exclusive right, title and
interest in and to such improvements, inventions, patents, copyrights or
applications. 16. Actions and Survival. The parties agree and acknowledge that
the rights conveyed by this Agreement are of a unique and special nature and
that Company will not have an adequate remedy at law in the event of a failure
by Employee to abide by its terms and conditions, nor will money damages
adequately compensate for such injury. Therefore, in the event of a breach of
this Agreement by Employee, Company shall have the right, among other rights, to
damages sustained thereby and to obtain an injunction or decree of specific
performance from a court of competent jurisdiction to restrain or compel
Employee to perform as agreed herein. Notwithstanding any termination of this
Agreement or Employee's employment, Section 10 shall remain in effect until all
obligations and benefits resulting from a termination of Employee’s employment
during the Employment Term are satisfied. In addition, Sections 11 through 27
shall survive the termination of this Agreement or Employee’s employment and
shall



--------------------------------------------------------------------------------



 
[nussbaumempagrexhibit104008.jpg]
8 remain in effect for the periods specified therein or, if no period is
specified, until all obligations thereunder have been satisfied. Nothing in this
Agreement shall in any way limit or exclude any other right granted by law or
equity to Company. 17. Release. Notwithstanding any provision herein to the
contrary, Company may require that, prior to payment, distribution or other
benefit under this Agreement (other than due to Employee's death), Employee
shall have executed a complete release of Company and its affiliates and related
parties in such form as is reasonably required by Company, and any waiting
periods contained in such release shall have expired. With respect to any
release required to receive payments, distributions or other benefits owed
pursuant to this Agreement, Company must provide Employee with the form of
release no later than seven (7) days after the Date of Termination and the
release must be signed by Employee and returned to Company, unchanged, effective
and irrevocable, no later than sixty (60) days after the Date of Termination.
18. No Mitigation. Company agrees that, if Employee's employment hereunder is
terminated during the Employment Term, Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Employee by
Company hereunder. Further, the amount of any payment or benefit provided for
hereunder shall not be reduced by any compensation earned by Employee as the
result of employment by another employer, by retirement benefits or otherwise.
19. Entire Agreement and Amendment. This Agreement, along with the Offer of
Employment letter dated April 13, 2015, which is incorporated herein by
reference, embodies the entire agreement and understanding of the parties hereto
in respect of the subject matter of this Agreement, and supersedes and replaces
all prior agreements, understandings and commitments with respect to such
subject matter. This Agreement may be amended only by a written document signed
by both parties to this Agreement. 20. Governing Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Florida,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Any litigation pertaining to this Agreement shall be
adjudicated in courts located in Duval County, Florida. 21. Successors. This
Agreement may not be assigned by Employee. In addition to any obligations
imposed by law upon any successor to Company, Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the stock, business and/or assets of Company, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Company would be required to perform it if no such
succession had taken place. Failure of Company to obtain such assumption by a
successor shall be a material breach of this Agreement. Employee agrees and
consents to any such assumption by a successor of Company, as well as any
assignment of this Agreement by Company for that purpose. As used in this
Agreement, "Company" shall mean Company as herein before defined as well as any
such successor that expressly assumes this Agreement or otherwise becomes bound
by all of its terms and provisions by operation of law. This Agreement shall be
binding upon and inure to the benefit of the parties and their permitted
successors or assigns.



--------------------------------------------------------------------------------



 
[nussbaumempagrexhibit104009.jpg]
9 22. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. 23. Severability. If any section, subsection or
provision hereof is found for any reason whatsoever to be invalid or
inoperative, that section, subsection or provision shall be deemed severable and
shall not affect the force and validity of any other provision of this
Agreement. If any covenant herein is determined by a court to be overly broad
thereby making the covenant unenforceable, the parties agree and it is their
desire that such court shall substitute a reasonable judicially enforceable
limitation in place of the offensive part of the covenant and that as so
modified the covenant shall be as fully enforceable as if set forth herein by
the parties themselves in the modified form. The covenants of Employee in this
Agreement shall each be construed as an agreement independent of any other
provision in this Agreement, and the existence of any claim or cause of action
of Employee against Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by Company of the covenants in
this Agreement. 24. Notices. Any notice, request, or instruction to be given
hereunder shall be in writing and shall be deemed given when personally
delivered or three (3) days after being sent by United States Certified Mail,
postage prepaid, with Return Receipt Requested, to the parties at their
respective addresses set forth below: To Company: Fidelity National Information
Services, Inc. 601 Riverside Avenue Jacksonville, FL 32204 Attention: General
Counsel To Employee: Michael Nussbaum [address last provided to company as
recorded in Oracle] 25. Waiver of Breach. The waiver by any party of any
provisions of this Agreement shall not operate or be construed as a waiver of
any prior or subsequent breach by the other party. 26. Tax. (a) Withholding.
Company or an affiliate may deduct from all compensation and benefits payable
under this Agreement any taxes or withholdings Company is required to deduct
pursuant to state, federal or local laws. (b) Section 409A. This Agreement and
any payment, distribution or other benefit hereunder shall comply with the
requirements of Section 409A of the Code, as well as any related regulations or
other guidance promulgated by the U.S. Department of the Treasury or the
Internal Revenue Service ("Section 409A"), to



--------------------------------------------------------------------------------



 
[nussbaumempagrexhibit104010.jpg]
10 the extent applicable. To the extent Employee is a "specified employee" under
Section 409A, no payment, distribution or other benefit described in this
Agreement constituting a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) to be paid during the six-
month period following a separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)) will be made during such six-month period.
Instead, any such deferred compensation shall be paid on the first business day
following the six-month anniversary of the separation from service. In no event
may Employee, directly or indirectly, designate the calendar year of a payment.
Any provision that would cause this Agreement or a payment, distribution or
other benefit hereunder to fail to satisfy the requirements of Section 409A
shall have no force or effect and, to the extent an amendment would be effective
for purposes of Section 409A, the parties agree that this Agreement shall be
amended to comply with Section 409A. Such amendment shall be retroactive to the
extent permitted by Section 409A. For purposes of this Agreement, Employee shall
not be deemed to have terminated employment unless and until a separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)) has
occurred. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that (i) any reimbursement shall be
for expenses incurred during the time period specified in this Agreement, (ii)
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made not later than the last day of
the Employee's taxable year following the taxable year in which such expense was
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit. Excise Taxes. If any payments or
benefits paid or provided or to be paid or provided to Employee or for
Employee’s benefit pursuant to the terms of this Agreement or otherwise in
connection with, or arising out of, employment with Company or its subsidiaries
or the termination thereof (a "Payment" and, collectively, the "Payments") would
be subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then Employee may elect for such Payments to be reduced to one dollar
less than the amount that would constitute a "parachute payment" under Section
280G of the Code (the "Scaled Back Amount"). Any such election must be in
writing and delivered to Company within thirty (30) days after the Date of
Termination. If Employee does not elect to have Payments reduced to the Scaled
Back Amount, Employee shall be responsible for payment of any Excise Tax
resulting from the Payments and Employee shall not be entitled to a gross-up
payment under this Agreement or any other for such Excise Tax. If the Payments
are to be reduced, they shall be reduced in the following order of priority: (i)
first from cash compensation, (ii) next from equity compensation, then (iii)
pro-rated among all remaining payments and benefits. To



--------------------------------------------------------------------------------



 
[nussbaumempagrexhibit104011.jpg]
11 the extent there is a question as to which Payments within any of the
foregoing categories are to be reduced first, the Payments that will produce the
greatest present value reduction in the Payments with the least reduction in
economic value provided to Employee shall be reduced first. IN WITNESS WHEREOF
the parties have executed this Agreement to be effective as of the date first
set forth above. FIDELITY NATIONAL INFORMATION SERVICES, INC. By:
__________//S//________________ Its: Chief Financial Officer MICHAEL NUSSBAUM
_______________//S//_______________



--------------------------------------------------------------------------------



 